Citation Nr: 1634002	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  09-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from April 1973 to April 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2013, the Board remanded the matter to afford the appellant the opportunity to participate in a Board hearing.  In July 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the San Antonio RO.  A transcript of that proceeding is of record.

In a November 2013 decision, the Board reopened previously denied claims for service connection for a low back disability and a left shoulder disability.  The Board remanded the underlying claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development and due process considerations, along with the remaining issues on appeal, which were entitlement to service connection for coronary artery disease, a right hip disability, a left hip disability, and burn scars of the right upper extremity.

While the matter was in remand status, in a July 2015 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 40 rating, effective August 14, 2006; granted service connection for coronary artery disease with scars and assigned an initial 30 percent rating, effective August 14, 2006; granted service connection for osteoarthritis of the left hip and assigned an initial 20 percent rating, effective August 14, 2006; and granted service connection for osteoarthritis of the right hip and assigned an initial 10 percent rating, effective August 14, 2006.  In a May 2016 rating decision, the RO granted service connection for burn scars right upper extremity, to include the right hand, and assigned a 10 percent rating, effective May 8, 2008.  

The Board finds that the grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to the claims of entitlement to service connection for coronary artery disease, a right hip disability, a left hip disability other than trochanteric bursitis, a low back disability, and burn scars of the right upper extremity, to include the right hand.  The record currently available to the Board contains no indication that the appellant has disagreed with the initial ratings or effective dates assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

For the reasons set forth below, the remaining issue on appeal is is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has contended that his current left shoulder disability was incurred in service as a result of his duties as a dog handler.  Specifically, the appellant notes that he served in a canine unit from 1975 to 1993 during which time he used his left hand to control his dog, which put significant strain on his left shoulder.  The appellant asserted that he has had left shoulder pain since service.  

In November 2013, the Board remanded the matter for the purposes of obtaining a medical opinion regarding the nature and etiology of the appellant's current left shoulder disability.  The Board noted that the appellant's service treatment records showed that he was diagnosed as having left shoulder myositis in July 1983 and that his October 1992 military retirement medical examination report contained a complaint of chronic left shoulder pain since 1990, which may have been caused by catching dogs.  Finally, the Board noted that the appellant's service personnel records documented a long history of work in a canine unit, as well as the appellant's description of his duties in that unit.  The Board requested that the examiner provide an opinion as to whether it is at least as likely as not that the appellant's current left shoulder disability was causally related to active service, including his duties as a dog handler.  

Pursuant to the Board's November 2013 remand directives, the appellant was afforded a VA medical examination in October 2014.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having left shoulder osteoarthritis.  He concluded that it was less likely than not that the appellant's current left shoulder disability had been incurred in active service or otherwise causally related to active service or any incident therein, to include the July 1983 episode of myositis or the appellant's duties as a canine handler.  The examiner explained that the July 1983 left trapezius injury was not the type of injury which would lead to osteoarthritis of the left shoulder.  He did not, however, provide a rationale as to why the appellant's duties as a canine handler would not have led to left shoulder osteoarthritis.  Therefore, the Board finds that an additional medical opinion is needed.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the examiner who conducted the October 2014 VA medical examination and seek a clarifying opinion regarding the nature and etiology of the appellant's left shoulder disability.  If that examiner is no longer available, another examination should be scheduled for the purpose of obtaining such an opinion.  In either case, access to the appellant's electronic VA files must be made available to the examiner for review.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current left shoulder disability identified on examination manifested during the appellant's active service or is otherwise causally related to his period of active duty or any incident therein, including his duties as a dog handler.

The examiner should provide a supporting rationale for all opinions provided.  In doing so, the examiner is requested to specifically address the pertinent evidence of record, to include service treatment records showing a diagnosis of left shoulder myositis in July 1983; the appellant's October 1992 military retirement medical examination report which notes a complaint of chronic left shoulder pain since 1990, which may have been caused by catching dogs; the appellant's service personnel records that document a long history of work in a canine unit; and the appellant's description of his military duties and in-service and post-service symptomatology.  

2.  The AOJ should then readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




